Citation Nr: 1613003	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-13 360	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected insulin dependent diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1975 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that denied the above claim.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia.

In a March 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested a Board hearing before a Veterans Law Judge to be held at the local RO.  In correspondence received in August 2014, the Veteran indicated that he wished to withdraw his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

In correspondence received in September 2014, October 2014, and December 2014, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal as to the issue of a disability rating greater than 20 percent for service-connected insulin dependent diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 20 percent for service-connected insulin dependent diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, in correspondence received in September 2014, October 2014, and December 2014, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal as to the issue of a disability rating greater than 20 percent for service-connected insulin dependent diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


